PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1927-06-18_ORD_01_TL_00_EN.txt. ORDER
MADE ON JUNE 18th, 1927.

1927.

TWELFTH (ORDINARY) SESSION Fire 8th

Present:

MM. Huser, President,
LODER, Former President,
Lord FINLAY,
MM. NyYHoL,
Moore,
DE BUSTAMANTE,
ALTAMIRA,
Opa,
ANZILOTTI,
PEssôA,
YOVANOVITCH, Deputy-Judge.

, Judges.

CASE CONCERNING THE DENUNCIATION OF THE TREATY OF
NOVEMBER and, 1865, BETWEEN CHINA AND BELGIUM. -

THE Cowurr,

composed as above,.
after deliberation,
makes the following Order:

The Permanent Court of International Justice ;

Having regard to Article 48 of the Statute ;.

Having regard to the Application instituting proceedings dated
November 25th, 1926, filed with the Registry of the Court on Nov-
ember 26th, 1926, on behalf of the Belgian Government and submit-
ting to the Court a Case concerning the denunciation by the Chinese
Government of the Treaty concluded on November and, 1865,
between Belgium and China ;
13.

Having regard to the Orders made by the President 'in this case
on January 8th and February 15th, 1927 ;

Whereas, by decision of December 14th, 1926, the President of the
Court, in virtue of the powers conferred upon him by Article 33
of the Rules of Court, fixed the times for the filing of the documents
of procedure in this case as follows :

for the Case, by the Applicant, |
Wednesday, January sth, 1927;
for the Counter-Case, by the Respondent,
Wednesday, March 16th, 1927;
for the Reply, by the Applicant,
Wednesday, April 6th, 1927;
for the Rejoinder, by the Respondent,
Wednesday, June 8th, 1927;

Whereas, in a communication dated January 17th, 1927, addressed
to the Registrar of the Court, the Belgian Governmentinformed him
that, as the Belgian and Chinese Governments had decided by
mutual agreement to reopen negotiations for the conclusion of a
treaty abrogating that of 1865, the Belgian Government, being
anxious to facilitate these negotiations, would be glad if, to meet
a desire of the Chinese Government, the: time allowed to the latter
Government for the submission of its Case could be extended ;

Whereas, moreover, by a decision of January 20th, communicated
to the Parties on the same date, the President of the Court, on
receipt of this request and having regard to the fact that it appeared
to be intended to meet a desire of the Chinese Government, which
had not, at all events, opposed the extension sought, modified as
follows the times fixed on December 14th, 1926:

for the Counter-Case, by the Respondent,
| Wednesday, May 25th, 1927;
for the Reply, by the Applicant,
Wednesday, June x5th, 1927;
for the Rejoinder, by the Respondent,
Wednesday, August 17th, 1927;

Whereas, by a. further communication of May 2nd, 1927,
addressed to the Registrar of the Court, the Belgian Government—
F4

since it seemed that the negotiations for the conclusion of anew
treaty would not lead to a definite result before the last date fixed
for the filing of the Chinese Government’s Counter-Case and in
fulfilment of a promise made by them to the latter Government at
the time of the opening of the above-mentioned negotiations—
asked for a further extension of the various times ;

As, furthermore, by a decision of May roth, 1927, communicated
to the Parties on the same day, the President, complying with this
request, granted an extension until June 18th of the time for the
filing of the Chinese Government’s Counter-Case, whilst leaving
to the Court itself, when it met, the fixing of the times for the filing
of the Reply and Rejoinder respectively ;

Considering that, by a letter to the Registrar of the Court dated
June 14th, 1927, the Belgian Government has, in the last place,
for the reasons already set out in its above-mentioned communica-
tion of May 2nd, 1927, submitted to the Court a further request
for an extension of the times for the written procedure in the case in
question, without however proposing any date for the expiration
of these times ; .

Considering that, in the circumstances indicated in the President’s
decision of January 20th, 1927, this request should be accorded ;

THE COURT,

Decides, in accordance with the provisions of Article 33 of the
Rules of Court, to fix as follows the subsequent times for the written
proceedings in the case between Belgium and China concerning the
termination by China of the Sino-Belgian Treaty of November 2nd,
1865:

for the Counter-Case, by the Respondent,
Wednesday, February x5th, 1928 ;
for the Reply, by the Applicant,
Sunday, April Ist, 1928 ;
for the Rejoinder, by the Respondent,
Tuesday, May 15th, 1928.
15

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this eighteenth day of June,
nineteen hundred and twenty-seven, in four copies, one of which is to
be deposited in the archives of the Court, and the others to be
forwarded to the Government of China, to the Government of
Belgium and to the Secretary-General of the League of Nations
respectively. |

(Signed) Max HUBER,
President.

(Signed) À. HAMMARSKJOLD,
Registrar.
